918 A.2d 272 (2007)
281 Conn. 922
Kenneth PORTER
v.
COMMISSIONER OF CORRECTION.
No. 17847.
Supreme Court of Connecticut.
Decided February 28, 2007.
Robert J. McKay, in support of the petition.
Timothy J. Sugrue, senior assistant state's attorney, in opposition.
The petitioner Kenneth Porter's petition for certification for appeal from the Appellate Court, 99 Conn.App. 77, 912 A.2d 533 (2007), is granted, limited to the following issue:
"Did the Appellate Court properly dismiss the petitioner's appeal?"
The Supreme Court docket number is SC 17847.